CJLSP. :JVO: :Jvl(]31239828CJ
                                                              FILED IN
:Nfl:M.P,: £0PEZ,:M.O:NIC}1. IV:NICE                   5th COURT OF APPEALS
                                                            DALLAS, TEXAS
                                                       12/17/2015 4:06:56 PM
LIZ :M.}1.lJ'Z, C£P.(](1(                                     LISA MATZ
COV(](~OP}1.~}1.LSPO(](~P,                                      Clerk
PFFTJ{SV(f!                                             NO.


 THE STATE ·oF TEXAS                                             §       IN THEI"CUNTY CRIMINAL COURT
                                                                 §            .         ~'               .
 vs . .                                                          .§      ---.!::...-....;..__ _ _ _ _ _ OF




     2/of!iOt Lora                                               §
                                                                 •§   .DALLAS .COUNTY, TEXAS


                                                 'MOTI0.!\1 ·-FOR ·NE-W .TR!AL                   co
                                                                                                 -<
                                                                                                         oC'"'l
                                                                                                         ~~
                                                                                                                      -
                                                                                                                      (,11
                       .                                                                         I          r- c      en
 To the -Honorable .Ju~ge
                           .
                                   o!' sa~d
                                             .
                                                     Court: __                  _.   _   _   .
                                                                                                 . ~;··
                                                                                                 ;l ":2:}   gf =· .   rr1



          ·Comes .now the -Defendant in the above style~ and numbered call!$-.an£t,bv
                       .                         .       .                               .                  :Trial Court No. MB 1239828-G                                   Court of Appeals No. 6
The State of Texas                                              In the County Court # 6
v.
LOPEZ, MONICA IUNICE                                           of Dallas County, Texas


 DOCKETING CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL IN
                                    COURT OF APPEALS
The Records of my office show that:


     (I)      The Defendant named above was convicted in this court of the offense of:
              DWI
     (2)      The Honorable ANGELA KING presided at the trial.
     (3)      The state is represented by LAKESHA SMITH
     (4)      The Defendant is represented by:ASHKAN MEHR YARI,972-789-1664,212
              W. SPRING VALLEY RD. RICHARDSON,TEXAS 75081.BAR NO.
              24068608
     (5)      Defendant's Counsel was:Retained ~Appointed        0   Pro SeD
     (6)      The sentence imposted was 09117/15
     (7)      The sentence did ~ did not 0 follow a plea bargain after a plea of guilty or
              no contest was entered before the court.
     (8)      The sentence was imposed or suspended on 09117/ 15. (date)
     (9)      A motion for new trial was ~(date 09117115) was not    0    filed.
     ( I 0)   The date notice of appeal given: 11/06/1 5
     ( II )   Defendant is in jail 0 or on $        bond.
     ( 12)    Defendant has 0 has not ~ been declared unable to pay costs.
     ( 13)    The court reporter who reported the evidence was:TRISHA PHILLIPS 133 N
              RIVERFRONT BLVD DALLAS, TX 75207(Name & Address)
     (14)     If two or more cases were tried together (same defendant) list case numbers
              only:      . If companion case, list docket number & defendant's
              name:
              (Note: Send separate certificate for eash case appealed)


              Witness my hand this 06 day ofNovember, 2015




                                                C crk of the County Criminal Court #6
                                                Of Dallas County, Texas
                                                By:KRISTI TORRES Deputy
                                          NO. M1239828

  STATE OF TEXAS                                   §   IN THE COUNTY CRIMINAL
                                                   §
  v.                                               §   COURT NO.6
                                                   §
  MONICA LOPEZ                                     §
  Defendant                                        §   DALLAS COUNTY, TEXAS


                            DEFENDANT'S NOTICE OF APPEAL

 TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                cJ)

                                                                                \
                                                                                                 Oo
                                                                                                      "
                                                                                                  t~t ~
                                                                                                             -   (}\



         Now comes MON ICA LOPEZ, Defendant in the above styled and        numbe\~d
                                                                                 c'..n.iEt, a~
                                                                                    ~{-
                                                                                      i           -
                                                                                                       -:;:;."         -"0
gives this written notice of appeal to the Court of Appeals ofthe State ofTexas (5                     ~~t ~
                                                                                          ,               "_.pJ         N
                                                                                              ::::1       rn- '         ••
Court of Appeals at Dallas, Texas) from the judgment of conviction and sentence h~in ~~                                 .::_
                                                                                                ~                                    Cause No.


 THE STATE OF TEXAS                                §                 IN THE COUNTY CRIMINAV

 vs.g Ltfu                                         §
                                                   §
                                                                     COURT NUMBER _ _ _tJ
                                                                     DALLAS COUNTY, TEXAS
                                                                                          __ _




            TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

    I, Judge of the trial court, certify this criminal case:
0 ~ot a plea-bargain case, and the defendant has the right of appeal, [or]
qy/is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial,
     and not withdrawn or waived, and the defendant has the right of appeal, f.Pr] ~? Ui       ~o ::··
0    is a pJea-bargain case, but the trial court has given permission to appeal, ~d fi~d~pdant lift~· -.:;
     the right of appeal, [or]                                                   \~i            :J;::            ::;
0    is a plea-bargain case, and the defendant has NO right of appeal, [orl                      :. ~ ~                ig:t
0    the defendant has waived the right of appeal, [or]                                            ·~ ~-:·:. ~         ~~ ;.
                                                                                                  ""J     ">(~    --
0    oth r (please specify):                                              I                      ·:: :.   fa~,    N


                                                                   q 117/r'f'                      <

                                                                Date Signed

       I have received a copy of this certification. I huve also been informed of my rights concerning any appeal of this
criminal case, including any right to file a prose petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals'
judgment and opinion to my last known address and that I have only 30 days in which to file a pro ,\·e petition for
discretionary review in the Court of Criminal Appeals. Tex. R. App. P. 68.2. 1 acknowledge that, if J wish to appeal
this case and if I am entitled to do so, it is my duty to infonn my appellate attorney, by written communication, of
any change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of a ellate deadlines, if I fail to timely inform my appellate attorney             change in my address, I may
Jose th        n ity to file a pro se petition for discretionary review.




                                                               Defendant's    IJ_,\.Jig,&.J,O-


                                                               State BarN .:
                                                               Mailing A ress:
                                                                                                 JJ ~l
                                                                                                  ~?A

Telephone #:
Fax # (if any):                                                Telephone#:              2/~; 7!/l- i(((
                                                               Fax # (if any):
* A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of
lhc defendant's right to appeal in every case in which it enters a judgment of guilt or other appealable order. Jn a plea
bargain case- --- that is, a cuse in which a defendant's ph::a was guilty ur nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and agreed to by the defendant---- a defendant may appeal
only: (A) those matters that were raised by written motion filed and ruled on before trial, or (B) after getting the trial
court's permission to appeal.'' TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).